Citation Nr: 1115817	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975, and from June 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, his claim for entitlement to service connection for a low back disorder must be remanded for further development.  

Here, the Veteran has demonstrated a current diagnosis for a low back disorder.  Following a VA examination in November 2006, x-ray evidence revealed an anterior compression deformity of the T11 and T12 vertebral bodies, narrowing of the disc spaces (disc degeneration) at L4-5 and L5-S1.  A diagnosis of lumbosacral strain was also provided.  The examiner did not provide an etiological opinion at that time.  In an addendum opinion, authored in March 2007, the examiner stated that, following a review of the claims file, there was no documentation of any inservice injury to the back.  Ultimately, the examiner noted that, without any documentation, the exact time when the compression fractures occurred could not be determined.  It was further noted that degenerative disc disease is a naturally-occurring phenomenon.  As such, any relationship between the Veteran's current symptomatology and his injury in February 2005 would be speculative.  See VA examination report, November 22, 2006; VA Addendum opinion, Marcy 14, 2007.

However, the Board points out that the Veteran's service treatment records do, in fact, note complaints of back pain.  On separation from his second period of active service in August 2005, the Veteran reported that he fell from a truck and injured his back.  Further, the examination report noted a history of back pain, documented, and that the Veteran had declined treatment.  Also, the Veteran checked "Yes" to back pain "during this period of deployment."  See Report, August 1, 2005.  

A statement from a fellow serviceman, dated February 2005, noted that he witnessed the Veteran's fall from a truck, and stated that the Veteran complained of back pain thereafter.  See Statement, February 17, 2005.

Moreover, the Veteran has maintained that he has experienced back pain since separation from his most recent period of active service.  See VA Form 9, October 8, 2007.  Here, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Board finds no reason to question the Veteran's veracity with regard to his self-reported medical history and his in-service back injury.  The Veteran's accounts of his in-service back injury must be taken into account by any health care provider who attempts to provide an opinion as to the etiology of the Veteran's back symptoms.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into account the November 2006 VA examination results, which did not include a discussion of the Veteran's lay statements, the report from his fellow serviceman describing his fall or subsequent complaints of back pain, or his August 2005 separation examination, the Veteran's claim for service connection should be remanded for an addendum VA opinion, or an examination if necessary, to determine whether a current diagnosis of a spinal back disorder is etiologically-related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum VA opinion to the November 2006 VA examination, or, if necessary, schedule an additional VA orthopedic examination, so as to determine whether the Veteran's current diagnosis of multiple back disorders is etiologically-related to his period of active service.  

After a review of the claims folder, to include the Veteran's lay statements, the report from his fellow serviceman describing his fall or subsequent complaints of back pain, and his August 2005 separation examination indicating his fall, complaints of back pain, and his decision not to receive treatment subsequent to that accident, the examiner should address the following:

a) Whether it is at least as likely as not that a current spinal disorder had its onset during active service.  

b) If determined that any back disorder, to include a compression fracture, preexisted the Veteran's period of active service, whether it is at least as likely as not that a current spinal disorder is/was aggravated as a result of a the Veteran's period of active service, to include an inservice accident in which he fell from a truck. 

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  

Note: The examiner must be informed that the Veteran's self-reported medical history with regard to his back symptomatology must be presumed competent for purposes of the etiology opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If an opinion cannot be rendered without resorting to speculation, the examiner should state this and provide a rationale for why it was determined that an opinion cannot be provided without resort to speculation.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G.A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


